Citation Nr: 0913878	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  04-39 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.

2.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.

3.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.

4.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Hachey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (the RO).

The Veteran and his spouse presented testimony before the 
undersigned at a videoconference hearing in September 2005.  
A transcript of this hearing has been associated with the 
Veteran's VA claims folder.  

The Board previously remanded the case for additional 
development in March 2006 and November 2007.  That 
development having been completed, the case is once again 
before the Board.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is 
required.



REMAND

This appeal arises out of the Veteran's contention that he 
currently has peripheral neuropathy in all four extremities, 
and that such is related to his military service, including 
his exposure to herbicides in Vietnam.  Before the Board can 
adjudicate the appeal, however, additional development is 
required.  The Board will discuss each of its reasons for 
remand in turn.

Reasons for remand

VA Treatment Records

Following the Board's November 2007 remand, the Veteran 
submitted a statement indicating that he was receiving 
treatment at the Dorn VA Medical Center (VAMC) in Columbia, 
South Carolina.  His representative subsequently noted that 
no attempt had been made to secure updated treatment records 
from that facility.  See Post-Remand Brief, dated in October 
2008, at 2.  The most recent treatment records from the Dorn 
VAMC in the Veteran's claims file date from May 2006.  
On remand, updated treatment records from the Dorn VAMC 
should be obtained.  

Social Security Records

The Veteran's VA outpatient treatment records note his intent 
to file a claim for disability benefits with the Social 
Security Administration (SSA).  See, e.g., VA outpatient 
treatment note dated in September 2003.  Despite the 
reference to SSA records in the claims file, it does not 
appear that any efforts have been undertaken to obtain the 
same.  The SSA records are potentially pertinent to each of 
the Veteran's service-connection claims and therefore should 
be obtained for consideration in connection with the instant 
appeal.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) 
(noting that VA is required to obtain evidence from the SSA, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight); see also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that 
VA's duty to assist includes obtaining records from SSA and 
giving them appropriate consideration and weight in 
determining whether to award or deny VA disability 
compensation benefits).  

VA Examination

The Veteran essentially contends that his current peripheral 
neuropathy had its onset during his tour of duty in Vietnam.  
He specifically points to herbicide exposure in Vietnam as 
being the cause of the condition.  The Veteran is presumed to 
have been exposed to herbicides based on his service in the 
Republic of Vietnam during the requisite period.  See 
38 C.F.R. § 3.307(a)(6)(iii) (2008).

The Veteran is also service connected for type II diabetes, 
and there is some suggestion in the Veteran's VA outpatient 
treatment records that his peripheral neuropathy may be 
related to that condition.  See, e.g., January 2006 VA 
outpatient treatment note (diagnosing "Diabetes Mellitus 
Type II . . . with Neurological Manifestations").  Although 
this theory of causation was not specifically raised by the 
Veteran, the Board must consider it in the adjudication of 
his appeal.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 
(2008) (noting that the Board's obligation to analyze claims 
goes beyond arguments explicitly made by the appellant).  

The Veteran has not been afforded a VA examination to assess 
any of the theories of causation outlined above.  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the United States Court 
of Appeals for Veterans Claims made clear that VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.

In the instant case, there is competent evidence of a current 
disability which satisfies the first McLendon element.  The 
Veteran's VA outpatient treatment records include multiple 
diagnoses of peripheral neuropathy, although the exact 
extremities effected have not been specifically identified.  

There is also an indication that the Veteran's peripheral 
neuropathy may have been incurred in service or is otherwise 
related to his service-connected type II diabetes, thereby 
satisfying the second and third McLendon elements.  As noted 
above, VA treatment records suggest that the Veteran's 
peripheral neuropathy is causally related to his service-
connected diabetes.  The Veteran also maintains that he has 
experienced weakness in the extremities ever since his tour 
of duty in Vietnam.  See Board Hearing Tr. at 3.  

There also appears to be insufficient competent medical 
evidence on file for VA to make a decision on the claim, 
thereby satisfying the fourth McLendon element and triggering 
VA's duty to obtain an examination.  As noted above, the 
Veteran has not been afforded a VA examination to assess the 
nature and etiology of his claimed peripheral neuropathy.  
Moreover, although the existing medical evidence of record 
suggests that the Veteran's peripheral neuropathy is related 
to his service-connected type II diabetes, such evidence does 
not identify the exact extremities effected by peripheral 
neuropathy.  The medical evidence currently of record 
likewise does not the address the issue of whether the 
Veteran's service-connected diabetes aggravated his 
peripheral neuropathy beyond the normal course of the 
condition.  See generally Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that additional disability resulting from 
the aggravation of a nonservice-connected condition by a 
service-connected condition is compensable under 38 C.F.R. § 
3.310(a)).  Under such circumstances, a VA examination should 
be conducted on remand and an etiological opinion obtained.  

The Board sincerely regrets the additional delay caused by 
this remand.  However, the additional development requested 
herein is necessary to ensure that all evidence potentially 
favorable to the Veteran's appeal is obtained.  It is also 
necessary to ensure that the Veteran is afforded due process 
of law.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment 
records from the Dorn VA Medical Center 
for the period from May 2006 to the 
present.  If such records are 
unavailable, the Veteran's claims file 
should be clearly documented to that 
effect.

2.  With any needed assistance from the 
Veteran, obtain from the SSA records 
pertinent to any claim made by the 
Veteran for disability benefits as well 
as the medical records relied upon 
concerning such claim.  If such records 
are unavailable, the Veteran's claims 
file should be clearly documented to that 
effect.

3.  After the above development is 
completed, schedule the Veteran for an 
examination to determine the nature and 
etiology of his claimed peripheral 
neuropathy.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  After conducting an 
examination of the Veteran and performing 
any clinically-indicated diagnostic 
testing, the examiner should specifically 
identify each extremity in which 
peripheral neuropathy is present.  For 
each extremity in which peripheral 
neuropathy is identified, the examiner 
should also address the following 
questions:

(a.) Is at least as likely as not (50 
percent or greater) that the Veteran's 
peripheral neuropathy was incurred in or 
aggravated by his military service, to 
include his exposure to herbicides in 
Vietnam?

(b.) Is at least as likely as not (50 
percent or greater) that the Veteran's 
peripheral neuropathy is causally related 
to his service-connected type II 
diabetes?  

(c.) Is at least as likely as not (50 
percent or greater) that the Veteran's 
peripheral neuropathy is aggravated 
beyond the normal course of the condition 
by his service-connected type II 
diabetes?  

A report of the examination should be 
prepared and associated with the 
Veteran's VA claims folder.  The examiner 
is requested to explain any opinion 
provided, and to include supporting 
references to the Veteran's medical 
record.

4.  Thereafter, readjudicate the issues 
on appeal.  If the benefits sought on 
appeal remain denied, in whole or in 
part, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

